DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 3-4: “executing one or more processors” should read “executed by one or more processors”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, natural phenomenon, or abstract idea; and
Step 2A is a two prong inquiry. (MPEP 2106.04(II)(A)). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. (MPEP 2106.04(a)(2)). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. (MPEP 2106.04(d))
(MPEP 2106.05).
Step 1: Does the claim fall within a statutory category?
Independent claim 1 is directed to a method and independent claim 11 is directed to a device. Thus, claim 1 falls within the statutory category of a process and claim 11 falls within the statutory category of a machine. Therefore, all independent claims fall within a statutory category.
Step 2A, prong one: Does the claim recite a judicial exception?
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded in the following detailed analysis. 
Claim 1 recites:
A method of spatially designing a workplace environment via a cloud platform, the method comprising: 
receiving, by a user interface of a workspace design cloud platform executing one or more processors, user input providing a plurality of design requirements for a workplace environment design comprising a graphical representation of a workplace environment; 
identifying, by one or more rules of the workspace design cloud platform in communication with a knowledge base, one or more functional blocks from among a plurality of predefined functional blocks based at least on the plurality of design requirements, the predefined functional blocks graphically representing a plurality of work space designs, and each of the one or more functional blocks graphically representing one or more work spaces to be included in the workplace environment design; (Mental process – observation, evaluation, judgment, opinion – MPEP 2106.04(a)(2)(III)) 
generating, by the workplace design cloud platform, a customized functional list for the workplace environment design, the customized functional list including a list of each of the functional blocks and one or more attributes associated with each of the functional blocks; (Mental process – observation, evaluation, judgment, opinion – MPEP 2106.04(a)(2)(III)) and 
generating, by the workplace design cloud platform, one or more spatial plan views of the workplace environment design based at least on the customized functional list, each of the one or more spatial plan views including a visual representation of each of the one or more work spaces of the functional blocks spatially arranged within the workplace environment design. (Mental process – observation, evaluation, judgment, opinion – MPEP 2106.04(a)(2)(III))
The limitation of identifying, by one or more rules of the workspace design cloud platform in communication with a knowledge base, one or more functional blocks from among a plurality of predefined functional blocks based at least on the plurality of design requirements, the predefined functional blocks graphically representing a plurality of work space designs, and each of the one or more functional blocks graphically representing one or more work spaces to be included in the workplace environment design is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural designer could easily identify from rules learned throughout their own career what work spaces, from among a plurality of work spaces known in their own mind, would meet the design requirements of a customer’s desired workplace environment.
The limitation of generating a customized functional list for the workplace environment design, the customized functional list including a list of each of the functional blocks and one or more attributes associated with each of the functional blocks is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural designer could easily list on pen and 
The limitation of generating one or more spatial plan views of the workplace environment design based at least on the customized functional list, each of the one or more spatial plan views including a visual representation of each of the one or more work spaces of the functional blocks spatially arranged within the workplace environment design is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural designer could simply take the work spaces from the functional list and draft any number of different spatial arrangements for said work spaces inside the workplace environment. 
Accordingly, under prong one of step 2A of the 2019 PEG, claim 1 recites an abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Under step 2A prong two, examiner acknowledges that claim 1 recites additional elements, such as “A method of spatially designing a workplace environment via a cloud platform”, “a user interface of a workspace design cloud platform”, “one or more processors”, “receiving user input providing a plurality of design requirements for a workplace environment design comprising a graphical representation of a workplace environment”, and “by the workplace design cloud platform”. Although additional elements are recited, “A method of spatially designing a workplace environment via a cloud platform” only directs the abstract idea towards a field of use, and as stated in MPEP 2106.05(h) - limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The additional elements of “a user interface of a (generic computer – merely a tool to perform the abstract idea – MPEP 2106.05(f); See also MPEP 2106.05(f)(2)(v) Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). The additional elements of “receiving user input providing a plurality of design requirements for a workplace environment design comprising a graphical representation of a workplace environment” is insignificant extra-solution activity, specifically pre-solution activity pertaining to mere data gathering necessary to perform the abstract idea (MPEP 2106.05(g))) and not sufficient to integrate the judicial exception into a practical application. 
These additional elements must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to the reception of design requirements from a user and identification of functional blocks from a plurality of predefined functional blocks graphically representing work space designs, based on the received design requirements, to generate a customized functional list of the identified functional blocks with associated attributes, and further generate spatial plan views of a workplace environment design based on the customized functional list. However, the addition of mere data gathering and instruction to implement the abstract idea on a generic computer, as well as directing the abstract idea towards a field of use, is not sufficient to integrate the claim as a whole into a practical application of the judicial exception. Therefore, the judicial exception is not integrated into a practical application.
Step 2B: Do the claims amount to significantly more than the judicial exception? Is there an inventive concept?
(MPEP 2106.05). The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.
Regarding claim 1, the recitation of additional elements within the claim are acknowledged, such as “A method of spatially designing a workplace environment via a cloud platform”, “a user interface of a workspace design cloud platform”, “one or more processors”, “receiving user input providing a plurality of design requirements for a workplace environment design comprising a graphical representation of a workplace environment”, and “by the workplace design cloud platform”. As discussed above with respect to Prong Two of Step 2A, although additional elements are recited, “A method of spatially designing a workplace environment via a cloud platform” only directs the abstract idea towards a field of use, and as stated in MPEP 2106.05(h) - limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The additional elements of “a user interface of a workspace design cloud platform”, “one or more processors”, and “by the workplace design cloud platform” merely invokes elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not sufficient to amount to significantly more than the abstract idea itself (generic computer – merely a tool to perform the abstract idea – MPEP 2106.05(f); See also MPEP 2106.05(f)(2)(v) Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). The additional elements of “receiving user input providing a plurality of design requirements for a workplace environment design comprising a graphical representation of a workplace environment” is insignificant extra-solution activity, specifically pre-solution activity pertaining to mere data gathering necessary to (MPEP 2106.05(g)) and not sufficient to amount to significantly more than the judicial exception. As Berkheimer evidence, MPEP 2106.05(g) provides support that mere data gathering is well understood, routine, and conventional. Therefore, under Step 2B of the 2019 PEG, there are no meaningful limitations in the claim that transform the judicial exception into patent eligible subject matter such that the claim amounts to significantly more than the judicial exception itself.
Independent claim 11 is directed to substantially the same subject matter as independent claim 1 and is rejected under similar rationale and further failure to add significantly more. The additional element of “A workplace design cloud platform for spatially designing a workplace environment” only directs the abstract idea towards a field of use, and as stated in MPEP 2106.05(h) - limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The additional elements “one or more processors; and non-transient computer-readable storage media communicably coupled to the one or more processors and having instructions stored thereon” merely invokes elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself (generic computer – merely a tool to perform the abstract idea – MPEP 2106.05(f). Therefore, there are no additional limitations in the claim, considered individually or as an ordered combination, that transform the judicial exception into patent eligible subject matter such that the claim is integrated into a practical application or amounts to significantly more than the judicial exception itself.
In the remaining analysis of dependent claims, all claim language is bolded for ease of viewing.
Claim 2 is dependent on independent claim 1 and includes all of the limitations of claim 1. Claim 2 recites wherein each of the predefined functional blocks include one or more parameters that define a space for a corresponding work space design. This limitation is an abstract idea because it is directed 
Claim 3 is dependent on dependent claim 2 and includes all of the limitations of claim 2. Claim 3 recites wherein the one or more parameters include a category parameter that characterizes a spatial type of the space. This limitation is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural designer would know that there are different types of work spaces, such as offices, cubes, conference rooms, etc. There are no additional limitations in the claim that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself. Dependent claim 13 is directed to substantially the same subject matter, and thus rejected under similar rationale and failure to add significantly more.
Claim 4 is dependent on dependent claim 3 and includes all of the limitations of claim 3. Claim 4 recites wherein the one or more parameters further include a type parameter that defines a function or size of the space. This limitation is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” 
Claim 5 is dependent on dependent claim 4 and includes all of the limitations of claim 4. Claim 5 recites wherein the one or more parameters further include a PAX parameter that defines a number of persons or seats that can occupy the space. This limitation is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural designer could easily know from experience how many people could comfortably occupy various work space design. There are no additional limitations in the claim that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself. Dependent claim 15 is directed to substantially the same subject matter, and thus rejected under similar rationale and failure to add significantly more.
Claim 6 is dependent on dependent claim 2 and includes all of the limitations of claim 2. Claim 6 recites identifying, by the workspace design cloud platform, a first data point of the user input, the first data point indicating types of spaces, spatial layout, and spatial placement for the one or more work spaces associated with the workplace environment design; and filtering, by the workspace design cloud platform, the predefined functional blocks based on the first data point to isolate the predefined blocks that have the work space designs corresponding to the one or more work spaces associated with the workplace environment design. The limitation of identifying a first data point of the user input, the first data point indicating types of spaces, spatial layout, and spatial placement for the one or more work spaces associated with the workplace environment design is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural designer would be able to identify from a customer’s design requirements what types of work spaces the customer needs and how the customer wants those work spaces arranged within the workplace environment. The limitation of filtering the predefined functional blocks based on the first data point to isolate the predefined blocks that have the work space designs corresponding to the one or more work spaces associated with the workplace environment design is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural designer could know from their own experience what work space designs would not meet the customer’s design requirements, thus isolating only the work spaces desired for the customer’s workplace environment design.
Examiner acknowledges that claim 6 recites additional elements, such as by the workspace design cloud platform. Although additional elements are recited, by the workspace design cloud platform merely invokes elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself (generic computer – merely a tool to perform the abstract idea – MPEP 2106.05(f). Therefore, there are no additional limitations in the claim, considered individually or as an ordered combination, that transform the judicial exception into patent eligible subject matter such that the claim is integrated into a practical application or amounts to 
Claim 7 is dependent on dependent claim 6 and includes all of the limitations of claim 6. Claim 7 recites wherein the first data point is a work culture data point corresponding to an aspired work culture defining a spatial plan for the workplace environment design. This limitation is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural engineer would know from experience how a customer’s desired work culture (e.g. open/collaborative vs. divided/private) would affect the spatial plan of a workplace environment. There are no additional limitations in the claim that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself. Dependent claim 17 is directed to substantially the same subject matter, and thus rejected under similar rationale and failure to add significantly more.
Claim 8 is dependent on dependent claim 6 and includes all of the limitations of claim 6. Claim 8 recites assigning, by the workspace design cloud platform, block attributes for each of the one or more workspaces associated with the workplace environment design; and selecting, by the workspace design cloud platform, one or more of the filtered predefined blocks having the one or more parameters that correspond to the block attributes assigned for the one or more workspaces associated with the workplace environment design. The limitation of assigning block attributes for each of the one or more workspaces associated with the workplace environment design is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural selecting, by the workspace design cloud platform, one or more of the filtered predefined blocks having the one or more parameters that correspond to the block attributes assigned for the one or more workspaces associated with the workplace environment design is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural designer would obviously select only the work space designs having the parameters that match the attributes specified by the customer.
Examiner acknowledges that claim 8 recites additional elements, such as by the workspace design cloud platform. Although additional elements are recited, by the workspace design cloud platform merely invokes elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself (generic computer – merely a tool to perform the abstract idea – MPEP 2106.05(f). Therefore, there are no additional limitations in the claim, considered individually or as an ordered combination, that transform the judicial exception into patent eligible subject matter such that the claim is integrated into a practical application or amounts to significantly more than the judicial exception itself. Dependent claim 18 is directed to substantially the same subject matter, and thus rejected under similar rationale and failure to add significantly more.
Claim 9 is dependent on dependent claim 8 and includes all of the limitations of claim 8. Claim 9 recites assigning, by the workspace design cloud platform, an area fit for each of the selected predefined blocks; and optimizing, by the workspace design cloud platform, each of the selected predefined blocks based at least on the area fit and available space. The limitation of recites assigning an area fit for each of the selected predefined blocks is an abstract idea because it is directed to a optimizing each of the selected predefined blocks based at least on the area fit and available space is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural designer could simply recognize that there is still some available space in the workplace environment design, and decide to tweak the design of the work spaces to make use of that available space.
Examiner acknowledges that claim 9 recites additional elements, such as by the workspace design cloud platform. Although additional elements are recited, by the workspace design cloud platform merely invokes elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself (generic computer – merely a tool to perform the abstract idea – MPEP 2106.05(f). Therefore, there are no additional limitations in the claim, considered individually or as an ordered combination, that transform the judicial exception into patent eligible subject matter such that the claim is integrated into a practical application or amounts to significantly more than the judicial exception itself. Dependent claim 19 is directed to substantially the same subject matter, and thus rejected under similar rationale and failure to add significantly more.
Claim 10 is dependent on dependent claim 9 and includes all of the limitations of claim 9. Claim 10 recites determining, by the workspace design cloud platform, an upgrade priority based at least on the first data point for each of the one or more workspaces associated with the workplace environment design; and upgrading, by the workspace design cloud platform, one or more of the functional blocks based on the upgrade priority to reduce residual space. The limitation of determining an upgrade priority based at least on the first data point for each of the one or more workspaces associated with the workplace environment design is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a customer could simply specify to an architectural designer which work spaces they would prefer have more free space than others in their workplace environment. The limitation of upgrading one or more of the functional blocks based on the upgrade priority to reduce residual space is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, an architectural designer having recognized that there is available space in the workplace environment design, could simply reallocate that extra space starting with the work space having the highest upgrade priority, then moving to lower upgrade priorities until all residual space is minimized.
Examiner acknowledges that claim 10 recites additional elements, such as by the workspace design cloud platform. Although additional elements are recited, by the workspace design cloud platform merely invokes elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself (generic computer – merely a tool to perform the abstract idea – MPEP 2106.05(f)). Therefore, there are no additional limitations in the claim, considered individually or as an ordered combination, that transform the judicial exception into patent eligible subject matter such that the claim is integrated into a practical application or amounts to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (Publication No. US 2016/0012359 A1) in view of Khainson (Patent No. US 9,721,046 B2).
Regarding claim 1, Wood teaches A method of spatially designing a workplace environment (Abstract, “A method, system and computer-usable medium are disclosed for automating the layout of a space layout based upon organization requirements and space constraints”), the method comprising: receiving, by a user interface executing one or more processors, user input providing a plurality of design requirements for a workplace environment design comprising a graphical representation of a workplace environment (para. [0025] lines 1-2, “These computer readable program instructions may be provided to a processor of a general purpose computer”; para. [0047] lines 2-6, “… the target space is selected through the implementation of a two-dimensional (2D) or three-dimensional (3D) graphical representation of one or more target spaces within a graphical user interface (GUI)”; para. [0008] lines 4-11, “… an integrated workplace management system (IWMS) receives a first set of organization structure data associated with an organization and a first building information model (BIM) containing a first set of space constraint data associated with a first space. The first set of organization structure data and the first set of space constraint data are then processed by the IWMS to automatically generate a first space layout corresponding to the first space.”; page 4 para. [0036] lines 4-7 “... organization generating a customized functional list for the workplace environment design (para. [0014] “FIG. 3 is a simplified table of space requirements data associated with the marketing organization depicted in the organization chart shown in FIG. 2”; also see Fig. 3), the customized functional list including a list of each of the functional blocks and one or more attributes associated with each of the functional blocks (para. [0039] lines 1-6, “For example, the table of space requirements data 300 in this embodiment shows that the role 328 of “VP-Marketing”  is entitled to a personal space 330 that is defined as a space type 332 of “office,” whose space size 334 is “large,” and has an occupancy ratio 336 of 1:1, signifying that the entitled space is not shared.”), and generating one or more spatial plan views of the workplace environment design based at least on the customized functional list, each of the one or more spatial plan views including a visual representation of each of the one or more work spaces of the functional blocks spatially arranged within the workplace environment design (para. [0043] lines 1-6, “FIGS. 4A-4B show a space layout automatically generated in accordance with an embodiment of the invention from the table of space requirements data shown in FIG. 3. In various embodiments, organization structure data associated with a target organization is processed with space constraint data associated with a target space to automate a space layout.)”.
Wood does not teach that the workplace design steps are carried out via a cloud platform, or the step of identifying, by one or more rules of the workspace design cloud platform in communication with a knowledge base, one or more functional blocks from among a plurality of predefined functional blocks based at least on the plurality of design requirements, the predefined functional blocks graphically representing a plurality of work space designs, and each of the one or more functional blocks graphically representing one or more work spaces to be included in the workplace environment design;. 
In the same field of endeavor, automated workplace layout design, Khainson teaches A method of spatially designing a workplace environment via a cloud platform (col. 6 lines 38-42, “In accordance with an embodiment of the invention, a holistic approach to a complex building system involves using high-productivity high-performance (HP2) computing resources to manage a complex building system from building inception through to building operation. For example, HP2 computing resources are used to translate a set of customer needs to a complete virtual building design that can be used to construct a building”; col. 9 lines 53-55,“some or all of the computing resources (excluding the user interface devices) are provided as a “cloud service.””), the method comprising: identifying, by one or more rules of the workspace design cloud platform in communication with a knowledge base (col. 8 lines 56-59, “In an embodiment, the database servers 154 store design information organized as follows: a construction data base, an analysis database, a library of process knowledge, and a library of design rules.”; col. 9 lines 49-52, “The compute servers can pull large amounts of design information directly from the database servers 154 of the high capacity network storage system 142 and save raw results back to the storage system.”), one or more functional blocks from among a plurality of predefined functional blocks based at least on the plurality of design requirements (col. 12 lines 5-9, “Throughout the business model domain 112, the BRP 102 tracks dependencies back to the customer needs so that there is a direct relationship between the customer needs and the business models that are generated to meet the customer needs.”; col. 12 lines 21-26, “In an embodiment, the business model identifies the service lines (e.g., emergency care, well care, imaging, laboratory) and/or departments that are to be provided by the building system, the patient load on the building system, and the room and staff needs (e.g., the number and types of rooms and the number and types of staff)”), the predefined functional blocks graphically representing a plurality of work space designs (col. 18 lines 32-34, “… a rooms library , and each of the one or more functional blocks graphically representing one or more work spaces to be included in the workplace environment design (col. 12 lines 59-63, “Referring back to FIG. 3, with various different business models specified, the parallel hierarchical process can move to the spatial arrangement domain, where business models are used as input and multiple different spatial arrangements are provided as an output”; col. 13 lines 5-12 , “In an embodiment, a spatial arrangement defines a building system as a 3D space that includes the basic structure of the building and the placement of rooms. For example, the spatial arrangement defines the approximate square footage of the building, the number of floors in the building, and the number, types, locations, square footage, and functionality of the rooms within the building.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wood (directed to automated layout design based on business constraints such as organization structure data and space constraint data to generate workspace’s that meet the user’s needs) and Khainson (directed to automated layout design in a cloud environment based on identified business models that meet a user’s needs and the selection and placement of predefined rooms to satisfy those business models) and arrived at a method to automatically generate workplace layouts in a cloud environment by selecting from predefined rooms those that meet the design requirements provided by an organization and generating spatial arrangements of those rooms. One of ordinary skill in the art would have been motivated to make such a combination because “conventional computer-based techniques utilize PC-based computer platforms with limited computing capacity to perform very specific operations that are focused on a single issue”, while in a cloud environment, “the functions of control and presentation are isolated in thin client user interface devices 146, while all compute tasks are performed in a well controlled and high performance cloud service containing both the compute and database servers” which allows for less costly hardware 
Regarding claim 11, Wood and Khainson teach all of the limitations as applied to claim 1 above. Khainson further teaches one or more processors; and non-transient computer-readable storage media communicably coupled to the one or more processors (claim 24 lines 1-4, “A non-transitory computer readable medium that stores computer readable instructions, which when executed by at least one processor, implement a method for realizing a building system”).
Regarding claims 2 and 12, Wood and Khainson teach all of the limitations as applied to claim 1 above. Wood further teaches wherein each of the predefined functional blocks include one or more parameters that define a space for a corresponding work space design (para. [0037] lines 14-16, “Likewise, the personal space 330 data includes space type 332, space size 334, and occupancy ratio 336 data.”)
Regarding claims 3 and 13, Wood and Khainson teach all of the limitations as applied to claims 2 and 1 above. Wood further teaches wherein the one or more parameters include a category parameter that characterizes a spatial type of the space (see Fig. 3: “Type 332”, “Office” or “Cube”).
Regarding claims 4 and 14, Wood and Khainson teach all of the limitations as applied to claims 3, 2 and 1 above. Wood further teaches wherein the one or more parameters further include a type parameter that defines a function or size of the space (see Fig. 3: “Size 334”, “Large” or “Medium” or “Small”).
Regarding claims 5 and 15, Wood and Khainson teach all of the limitations as applied to claims 4, 3, 2 and 1 above. Wood further teaches wherein the one or more parameters further include a PAX parameter that defines a number of persons or seats that can occupy the space (see Fig. 3: “Ratio 336”, “2:1”, i.e. 2 people per space).
Regarding claims 6 and 16, Wood and Khainson teach all of the limitations as applied to claims 2 and 1 above. Wood does not teach wherein the identifying of the one or more functional blocks includes: identifying, by the workspace design cloud platform, a first data point of the user input, the first data point indicating types of spaces, spatial layout, and spatial placement for the one or more work spaces associated with the workplace environment design; and filtering, by the workspace design cloud platform, the predefined functional blocks based on the first data point to isolate the predefined blocks that have the work space designs corresponding to the one or more work spaces associated with the workplace environment design.
Khainson further teaches identifying, by the workspace design cloud platform, a first data point of the user input (col. 11 lines 32-46, “With customer needs specified, the process can move to the business model domain 112, were customer needs are used as input and multiple different business models are provided as an output… In an embodiment, a business model defines the “program” of the building needed to meet the specified customer needs. For example, the business model specifies what types of services will be provided in the building and at what volume the services will be provided. The business model may also specify an initial shell of the building. Therefore, the business model may include both space dimensions and time dimensions.”), the first data point indicating types of spaces, spatial layout, and spatial placement for the one or more work spaces associated with the workplace environment design (col. 12 lines 59-63, “Referring back to FIG. 3, with various different business models specified, the parallel hierarchical process can move to the spatial arrangement domain, where business models are used as input and multiple different spatial arrangements are provided as an output”; col. 13 lines 5-12, “In an embodiment, a spatial arrangement defines a building system as a 3D space that includes the basic structure of the building and the placement of rooms. For example, the spatial arrangement defines the approximate square footage of the building, the number of floors in the building, and the number, types, locations, square footage, and functionality of the rooms within the , and filtering, by the workspace design cloud platform, the predefined functional blocks based on the first data point to isolate the predefined blocks that have the work space designs corresponding to the one or more work spaces associated with the workplace environment design (col. 18 lines 19-39, “FIG. 13 illustrates system elements and a corresponding process flow for generating a spatial arrangement from a business model using the BRP 102. The system elements include at least one of the business model databases 170, at least one of the spatial arrangement databases 174, an analysis database 240, a building design knowledge base 242, synthesis tools 244, analysis tools 246 (e.g., simulation and/or validation), and optimization tools 248. In the building design knowledge base, a codes and rules element 250 includes building codes and building design rules, a patterns element 252 includes a pre-established set of design patterns (e.g., architectural patterns or architectural partis), a healthcare (HC) processes element 254 includes healthcare process workflow rules, and a rooms library 256 includes a pre-established set of rooms that have certain physical and/or operational characteristics. In operation, the information from the business model is processed by the synthesis tools to generate one or more spatial arrangements. The synthesis tools use information from the building design knowledge base and design intent 258 (e.g., design criteria) to generate a spatial arrangement.”). Note that by the synthesis tools processing the business model information, the business model (or first data point) is identified and indicates the types of spaces, spatial layout, and spatial placement for the one or more work spaces associated with the workplace environment design, and the pre-established set of rooms in the rooms library (or pre-defined functional blocks) are filtered to isolate the predefined blocks that have the work space designs corresponding to the one or more work spaces associated with the workplace environment design.
Regarding claims 7 and 17, Wood and Khainson teach all of the limitations as applied to claims 6, 2 and 1 above. Wood further teaches wherein the first data point is a work culture data point corresponding to an aspired work culture defining a spatial plan for the workplace environment design (page 3 para. [0036] lines 4-9, “As used herein, organization structured data broadly refers to data associated with an organization structure, such as the organization chart shown in FIG. 2. As such, it can be used to define how activities such as task allocation, coordination and supervision are directed towards the achievement of organizational aims”; page 3 para. [0036] lines 13-15, “Further, the structure of an organization often determines the modes in which it operates and performs.”; page 4 para. [0036] lines 4-6, “… organization structure data includes space requirement and other information associated with an individual's role…”; para. [0038] lines 1-11, “… the associated space allocation 322 data may also include space entitlement rules corresponding to various data associated with a predetermined position, organizational role 328, user identity, or some combination thereof. Such space entitlement rules may include whether a predetermined position, organizational role 328, or user identity is entitled to an office or a cube, its associated minimum area, placement (e.g., located in a corner), or feature (e.g., has a window). Other space entitlement rules may include whether or not a predetermined space can be shared, and if so, by whom.”; para. [0040] lines 1-4, “Likewise, the space entitlement rules may include entitlement to an adjacent conference room 338, common areas 344, special needs such as handicapped access, or physical security requirements.”). Note that although the first data point has been mapped to the “business models” taught by Khainson in claim 6, for this claim (claim 7) the first data point has analogously been mapped to the “organization structure data” taught by Wood, which identifies organizational roles and their associated space entitlement rules (or spatial plan) for the achievement of organizational aims (or aspired work culture). The “business models” taught by Khainson could likewise read on the claim language of work culture data point corresponding to an aspired work culture defining a spatial plan for the workplace environment design.
Regarding claims 8 and 18, Wood and Khainson teach all of the limitations as applied to claims 6, 2 and 1 above. Wood does not teach assigning, by the workspace design cloud platform, block attributes for each of the one or more workspaces associated with the workplace environment design; and selecting, by the workspace design cloud platform, one or more of the filtered predefined blocks having the one or more parameters that correspond to the block attributes assigned for the one or more workspaces associated with the workplace environment design. 
Khainson further teaches assigning, by the workspace design cloud platform, block attributes for each of the one or more workspaces associated with the workplace environment design (col. 12 lines 21-26, “In an embodiment, the business model identifies the service lines (e.g., emergency care, well care, imaging, laboratory) and/or departments that are to be provided by the building system, the patient load on the building system, and the room and staff needs (e.g., the number and types of rooms and the number and types of staff)”); and selecting, by the workspace design cloud platform, one or more of the filtered predefined blocks having the one or more parameters that correspond to the block attributes assigned for the one or more workspaces associated with the workplace environment design (col. 12 lines 59-63, “Referring back to FIG. 3, with various different business models specified, the parallel hierarchical process can move to the spatial arrangement domain, where business models are used as input and multiple different spatial arrangements are provided as an output”; col. 13 lines 8-12, “… the spatial arrangement defines the approximate square footage of the building, the number of floors in the building, and the number, types, locations, square footage, and functionality of the rooms within the building.”; col. 18 lines 32-36, “and a rooms library 256 includes a pre-established set of rooms that have certain physical and/or operational characteristics. In operation, the information from the business model is processed by the synthesis tools to generate one or more spatial arrangements.). To clarify, note that by identifying the type and quantity of services to be provided by the building, Khainson teaches assigning block attributes for each of the one or more workspaces associated with the workplace environment design, as the type of services to be offered determines the functionality of rooms needed, which is an attribute thus assigned to the desired workspaces. To further clarify, Khainson teaches selecting one or more of the filtered predefined blocks having the one or more parameters that correspond to the block attributes assigned for the one or more workspaces associated with the workplace environment design by processing the business model during the spatial arrangement domain to select from a pre-established set of rooms having specific physical and/or operational characteristics, those rooms which have the physical and/or operational characteristics that match the attributes determined by the business model.
Regarding claims 9 and 19, Wood and Khainson teach all of the limitations as applied to claims 8, 6, 2 and 1 above. Wood further teaches assigning, by the workspace design cloud platform, an area fit for each of the selected predefined blocks (para. [0052] lines 10-13, “… quality metrics associated with the auto-generated space layout 400 are generated, which may include the ratio of functional space to total space used.”); and optimizing, by the workspace design cloud platform, each of the selected predefined blocks based at least on the area fit and available space (para. [0050] lines 1-10, “In various embodiments, the resulting auto-generated space layout 400 is compared to one or more other space layouts… the performance of the space layout comparison operations results in the generation of various space utilization metrics respectively associated with each of the compared space layouts. As an example, the space utilization metrics may indicate that a second space layout has provides a higher ratio of usable space to available space.”; para. [0051] lines 1-14, “… it may be decided to revise the auto-generated space layout 400… the revisions to the auto-generated space plan 400 may include the creation of spaces, sub-spaces, interior walls, partitions, cubes, and so forth. In various embodiments, the revisions to the auto-generated space plan 400 are performed automatically, manually, or a combination of the two.”). Note that by determining a second space layout has a higher ratio of usable space to available space than a first layout, each of the workspaces in the second layout have been optimized with regard to their area and the total usable area of the workplace, thus teaching optimizing each of the selected predefined blocks based at least on the area fit and available space
Regarding claims 10 and 20, Wood and Khainson teach all of the limitations as applied to claims 9, 8, 6, 2 and 1 above. Wood further teaches determining, by the workspace design cloud platform, an upgrade priority based at least on the first data point for each of the one or more workspaces associated with the workplace environment design (para. [0050] lines 1-10 “In various embodiments, the resulting auto-generated space layout 400 is compared to one or more other space layouts… the performance of the space layout comparison operations results in the generation of various space utilization metrics respectively associated with each of the compared space layouts. As an example, the space utilization metrics may indicate that a second space layout has provides a higher ratio of usable space to available space.” Note that examiner has interpreted the space utilization metric to correspond to the upgrade priority as the space utilization metric indicates which layout has the most optimal usage of available space for the target organization in the target space specified by the first data point (i.e. organization structure data)); and upgrading, by the workspace design cloud platform, one or more of the functional blocks based on the upgrade priority to reduce residual space (para. [0050] lines 4-12, “… the performance of the space layout comparison operations results in the generation of various space utilization metrics respectively associated with each of the compared space layouts… the space utilization metrics may indicate that a second space layout has provides a higher ratio of usable space to available space. However, the space utilization metrics may also indicate that the first space layout has a lower overall cost.”; para. [0051] lines 1-14, “In these and other embodiments, it may be decided to revise the auto-generated space layout 400… the revisions to the auto-generated space plan 400 may include the creation of spaces, sub-spaces, interior walls, partitions, cubes, and so forth. In various embodiments, the revisions to the auto-generated space plan 400 are performed automatically, manually, or a combination of the two.” Note that Wood teaches two options for upgrading the workspaces that read on upgrading one or more of the functional blocks based on the upgrade priority to reduce residual space. The first option, a user may simply select the autogenerated space layout that upgrade priority), thus upgrading one or more of the functional blocks based on the upgrade priority to reduce residual space. The second option, a user may select an autogenerated space layout with a less than optimal space utilization metric, and choose to make the aforementioned revisions to improve the space utilization metric, thus upgrading one or more of the functional blocks based on the upgrade priority to reduce residual space. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barman et al. (US 2004/0138772 A1) teaches a system and method for designing a machine component.
Mazhar et al. (US 2010/0088150 A1) teaches methods, devices, and systems for management of a cloud computing environment for use by a software application.
Kang et al. (US 2013/0091502 A1) teaches a system and method of providing a virtual machine using a device cloud, in which a server program operates in scattered devices so that the devices compose a cloud, and a user can do computing using only a terminal that can use a device cloud without possessing a computer.
Maytal et al. (US 2013/0332588 A1) teaches technologies for enabling a cloud server to maintain application performances upon transfer between cloud services with equivalent or different resource mixes.
Keith et al. (US 2015/0229645 A1) teaches techniques for providing access to a custom execution environment for execution of custom executable instructions.
O’Neill (US 2009/0106062 A1) teaches an Employee Performance Return on Investment (EP-ROI) tool to help a customer decide where to make investments in workplace design 
Teal et al. (US 2009/0254389 A1) teaches systems and methods that optimize corporate workplace capacity planning.
Ball et al. (WO 2013/163053 A2) teaches a method for infrastructure managers to readily assess current organizational space allocation, to determine overcrowded and/or underutilized facilities, to propose options for improving and/or optimizing space usage in a facility, and to visualize current and proposed utilization.
Mir Ahmadi et al. (US 2017/0076016 A1) teaches methods and systems for use in the automatic generation of designs and layouts for spaces including houses and offices.
Simon (US 2016/0048612 A1) teaches systems and methods of generating and evaluating a habitat interior design.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A ANDRELLO whose telephone number is (571)272-5209. The examiner can normally be reached Mon-Fri: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.A./Examiner, Art Unit 2147                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148